UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            HAIGHT, PENLAND, and WOLFE
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Private E1 HUNTER J. ISRAEL
                           United States Army, Appellant

                                   ARMY 20131054

                            Headquarters, Fort Carson
                        Timothy Grammel, Military Judge
         Lieutenant Colonel Stephanie D. Sanderson, Staff Judge Advocate


For Appellant: Captain Payum Doroodian, JA; Mr. Gregory M. Gagne (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major A.G. Courie III, JA; Major
Daniel D. Derner, JA; Captain Samuel E. Landes, JA (on brief).


                                  18 December 2015
                               ---------------------------------
                                OPINION OF THE COURT
                               ---------------------------------

WOLFE, Judge:

       A general court-martial composed of officer and enlisted members convicted
appellant, contrary to his pleas, of two specifications of making a false official
statement, one specification of sodomy with a child between the ages of 12 and 16
years, and two specifications of obstruction of justice, in violation of Articles 107,
125, and 134, 10 U.S.C. §§ 907, 925 and 934 (2006; 2012) [hereinafter UCMJ]. 1
The panel sentenced appellant to a dishonorable discharge, confinement for ten
years, and forfeiture of all pay and allowances. The convening authority approved
the adjudged sentence.




1
 Appellant was acquitted of one specification of providing alcohol to a minor in
violation of Article 134, UCMJ.
ISRAEL—ARMY 20131054

       This case is before us pursuant to Article 66, UCMJ. Appellant raises four
assignments of error, none of which merits detailed discussion or relief. 2 Appellant
raises several matters under United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982),
one of which merits discussion and relief. Additionally, we identify one issue that
warrants discussion, but not relief.

                                  BACKGROUND

      In 2011 Miss KLM, a twelve-year-old girl, lived in the same apartment
complex as appellant in Colorado Springs. Miss KLM alleged a sexual relationship
with appellant that involved her performing oral sex on him on multiple occasions.
When questioned by the Criminal Investigation Command (CID) while deployed to
Afghanistan in the summer of 2012, appellant admitted one instance of oral sex with
Miss KLM that occurred at his residence in late May of 2011. When asked whether
he knew how old she was, appellant responded “I thought she was 14, I knew she
was a minor.” When asked to explain what Miss KLM looks like, appellant
responded with a detailed estimation as to her breast size, height, weight, and
manner of dress.

       Shortly thereafter, appellant returned to the United States from Afghanistan
and was again interviewed by CID. Appellant consented to CID’s review of his
laptop and provided a laptop for CID’s examination that he claimed was his own. A
few weeks later, appellant’s girlfriend called CID stating that the laptop was in fact
hers. She further stated that appellant had instructed her to hide the hard drive of
appellant’s laptop in the apartment of Ms. Tammy Kohn, appellant’s neighbor. 3
Agents from CID searched Ms. Tammy Kohn’s apartment and found appellant’s hard

2
  The court-martial found appellant guilty of sodomy with a child under the age of
16 years with exceptions and substitutions. The court-martial excepted out the
language “between on or about 1 October 2011 and on or about 18 March 2012, on
divers occasions.” Consistent with our superior court’s decision in United States v.
Walters, 58 M.J. 391 (C.A.A.F. 2003), the military judge properly instructed the
panel to specify the factual basis for the guilty finding. In accordance with the
military judge’s instructions, the panel substituted in the language “on or about May
2011, on one occasion in his residence.” In his brief to this court, appellant stated
that “[i]t is fairly obvious that the panel based its findings solely on appellant’s
sworn statement” which admitted sodomy with Miss KLM in May of 2011. We agree
and therefore find we are fully able to perform our responsibilities under Article 66,
UCMJ. We similarly agree with the military judge that the variance of just over four
months was not fatal.
3
  Ms. Kohn was not unknown to CID. During the course of the investigation she
identified herself as an attorney representing appellant and provided CID with an
audio recording which contained a purported recantation of Miss KLM’s allegations
against appellant. At trial, both parties conceded that Ms. Kohn was not an attorney.


                                          2
ISRAEL—ARMY 20131054

drive and cell phone in the specific location where appellant’s girlfriend had stated
they would be located. A forensic review of the media identified revealing and
suggestive photos of Miss KLM in various stages of undress and nudity.
Additionally, the examination revealed various messages between Miss KLM and
appellant, some of a sexually suggestive nature.

      Appellant was again questioned by CID. He denied any contact with Miss
KLM and stated he did not know how his property ended up in Ms. Kohn’s
apartment.

                                    DISCUSSION

                  a. Specific Request for a Dishonorable Discharge
       Appellant’s trial defense counsel during his sentencing argument to the panel
specifically requested that appellant receive a dishonorable discharge, stating:

             [W]e are going to ask for a dishonorable discharge
             because Private Israel doesn’t deserve to be in the military
             anymore. It’s pretty obvious -- that’s clear. He knows it.
             He accepts it. . . . He wants that dishonorable discharge.
             The fact that he acknowledges that he deserves a
             dishonorable discharge is a sign of rehabilitative potential
             and it is a sign that he does not need a long and lengthy
             confinement sentence to learn that lesson.

       In a detailed colloquy with the military judge following his sentencing
argument on behalf of appellant, counsel stated that it was a tactical decision to
request a dishonorable discharge. Appellant concurred and stated that he had agreed
to his counsel’s argument.

       The Military Judge’s Benchbook states that requesting a dishonorable
discharge in a sentencing argument is prohibited. See Dep’t of Army, Pam. 27-9,
Legal Services: Military Judges’ Benchbook [hereinafter Benchbook], para. 2-7-27
n.1 (1 Jan. 2010). (“It is improper for defense counsel to argue for a discharge or
dismissal against the client’s desires and if a dishonorable discharge is possible, the
defense counsel may only argue for a bad-conduct discharge”). However, we find
that in a case such as this, where an accused specifically consents to such an
argument, the trial defense counsel who makes the tactical decision to request a
dishonorable discharge commits no error. See United States v. Weatherford, 19
U.S.C.M.A. 424, 425, 42 C.M.R. 26, 27 (1970) (As part of his right to address the
sentencing authority, an accused “may ask for one kind of punishment to the
exclusion of other permissible penalties”); United States v. Bouteiller, 44 C.M.R.
695, 696 (A.C.M.R. 1971) (Advocacy for punitive discharge is improper unless “the
accused desires a dishonorable or bad-conduct discharge”) (emphasis added). Of


                                           3
ISRAEL—ARMY 20131054

course, as in this case, a defense counsel who intends to ask for any punitive
discharge must “make a record that such advocacy is pursuant to the accused’s
wishes.” United States v. Dresen, 40 M.J. 462, 465 (C.M.A. 1994) (citing United
States v. Lyons, 36 M.J. 425 (C.M.A. 1993)); see United States v. Quick, 59 M.J.
383, 385-86 (C.A.A.F. 2004).

       This case is distinguishable from those cases where appellant consented to an
argument for a discharge generally, but did not specifically consent to an argument
for a dishonorable discharge. See e.g. United States v. McMillan, 42 C.M.R. 601
(A.C.M.R. 1970); United States v. Shields, 40 C.M.R. 844 (A.B.R. 1969). Our
review of precedent fails to reveal any case in which a court determined that it was
improper for a defense counsel to argue for a dishonorable discharge in accordance
with the specific desires of the accused. Moreover, when an accused expresses to
his counsel the specific desire that his counsel argue for a dishonorable discharge,
for this court to nonetheless prohibit such an argument would be to substitute our
tactical judgment for that of an accused and his counsel. 4

       Accordingly, if a dishonorable discharge is an authorized sentence, a defense
counsel may argue for a dishonorable discharge provided that the accused
specifically consents to such an argument.

              b. Unreasonable Multiplication of Charges for Findings
       Appellant was convicted of two violations of Article 107, UCMJ, for making
false statements to CID. Both statements arose out of a single interview. At trial,
the proof regarding the two statements was provided in a single narrative answer
without any attempt to distinguish that the statements were made at different times
during the interview or with different purposes of deception. See United States v.
Wright, 44 M.J. 739 (Army Ct. Crim. App. 1996); see generally United States v.
Quiroz, 55 M.J. 334 (C.A.A.F. 2001). Although the military judge merged the
specifications for sentencing, in exercising our duty to approve only those findings



4
  However, Judge Ferguson, in his dissent to Weatherford, argued exactly for such a
result. Weatherford, 19 U.S.C.M.A. 427-28, 42 C.M.R. at 29-30 (“I do not believe
that there is ever an ‘appropriate case’ where a defense counsel may urge the court
to impose a punitive discharge upon his client, even when the argument is designed
to persuade the court not to sentence the accused to a period of confinement.” Judge
Ferguson further argued that even though “the accused requested and even demanded
that his counsel argue for his punitive separation” that this factor, was in his
opinion, “a difference without a distinction.”) (Ferguson, J., dissenting).




                                          4
ISRAEL—ARMY 20131054

that “should be approved” under Article 66(c), 5 we will merge the two specifications
for findings, and provide relief in our decretal paragraph.

                                    CONCLUSION

     Specifications 1 and 2 of Charge I are consolidated into a single specification,
numbered Specification 1 of Charge I, to read as follows:

             In that Private E1 Hunter J. Israel, U.S. Army, did, at or
             near Fort Carson, Colorado, on or about 21 August 2012,
             with intent to deceive, make to Special Agent E.L.H., an
             official statement, to wit: “I never had sexual contact with
             Ms. K.L.M” and “I do not know how Ms. T.K. came into
             possession of my laptop hard drive or my cell phone,” or
             words to that effect, which was totally false, and was then
             known by the said accused to be so false.

       The finding of guilty of Specification 1 of Charge I, as so amended, is
AFFIRMED. The finding of guilty to Specification 2 of Charge I is set aside and
that specification is DISMISSED. The remaining findings of guilty are
AFFIRMED.

       Reassessing the sentence on the basis of the entire record, and applying the
principles of United States v. Sales, 22 M.J. 305, 308 (C.M.A. 1986) and the factors
set forth in United States v. Winckelmann, 73 M.J. 11, 15–16 (C.A.A.F. 2013), we
are confident the panel would have adjudged the same sentence. The military judge,
in merging the specifications of Charge I for sentencing, removed any taint that may
have prejudiced appellant. All rights, privileges, and property, of which appellant
has been deprived by virtue of that portion of the findings set aside by this decision
are ordered restored.

      Senior Judge HAIGHT and Judge PENLAND concur.
                                      FOR THE
                                        FOR   COURT:
                                            THE COURT:



                                      JOHN P. TAITT
                                         JOHN P. TAITT.
                                      Acting Clerk of Court
                                         Acting Clerk of Court


5
  We note that this issue was forfeited at trial, and we do not find error on the part of
the military judge. See United States v. Butcher, 56 M.J. 87, 93 (C.A.A.F. 2001).
We therefore reach this matter only because of our “highly discretionary power”
under Article 66(c). Id.


                                            5